DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/24/2020 and 04/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-8 and 11-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawabata [US 7,936,095] in view of Levine [US 2009/0243394].
With respect to claims 1, 11-12, and 17, Kawabata discloses a wireless powering device [200; i.e. considered an integrated circuit] for providing wireless power to target devices [100], the wireless powering device comprising: a power source [4]; communication circuitry configured to receive a communication signal from a target device [5]; source power manager circuitry [3] coupled to the communication circuitry, the source power manager circuitry configured to determine, based on the communication signal [i.e. “radio waves”], a location of the target device relative to the wireless powering device [col. 7 lines 55-60]; and circuitry coupled to the power source and to the source power 2 and 1; see also figure 2]. However, Kawabata fails to explicitly disclose the coupling being a resonant coupling. 
Levine teaches tuning of wireless power transmitting system to improve the efficiency of the wireless power transfer include location/positioning information wherein coupling circuitry between the wireless devices includes resonant coupling [par. 0002,0009, 0031, 0037].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to further modify Kawabata to include the circuitry such that the transmitting frequency was tuned to place the power transfer into resonance as taught by Levine for the benefit of increasing the efficiency of the power transfer as disclosed by Levine. 

With respect to claims 2 and 13, Kawabata further discloses wherein the directional wireless power transmission by the resonant coupling circuitry is via a non-radiated magnetic field [microwaves are non-ionizing waves and therefore are non-radiating fields].

With respect to claim 3, Kawabata further discloses wherein generating the directional wireless power transmission includes directional adjustments of the non-radiated magnetic field in the direction of the location of the target device [as depicted by figs 2a and 2b].

With respect to claims 4 and 15, Levine further discloses wherein the directional wireless power transmission by the resonant coupling circuitry is via a radiated magnetic field [par. 0046]. Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to 

With respect to claims 5 and 16, Kawabata further discloses wherein generating the directional wireless power transmission includes focusing magnetic flux lines in the direction of the location of the target device [as depicted by figs 2a and 2b; note the changing of the direction of the antenna likewise effects the flux lines directions].

With respect to claims 6 and 7, Kawabata discloses an antenna array in figure 3 and Levine as applied above further discloses wherein the resonant coupling circuitry includes a directional antenna for providing the directional wireless power transmission and includes at least one of an antenna array or a dish antenna for providing the directional wireless power transmission [par. 0012, 0016-0017, 0022-0023].

With respect to claims 8 and 19, Kawabata further discloses wherein the source power manager circuitry is further configured to determine the location of the target device relative to the wireless powering device based, at least in part, on an arrival direction of the target device as indicated by the communication signal [col. 7 line 49 to col. 8 line 11].

With respect to claims 14 and 18, Kawabata further discloses wherein generating the directional wireless power transmission includes directional adjustments of the non-radiated magnetic field in the direction of the location of the target device [as depicted in figs 2a and 2b via the positioning of the waves].

Claim(s) 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawabata [US 7,936,095] and Levine [US 2009/0243394] as applied above, and further in view of Cook et al. [US 9,130,602].
With respect to claim 9, Kawabata discloses generating resonant directional power as described above, but fails to disclose receiving a plurality of signal and determining the location of a plurality of devices from said signals. 
Cook discloses communication circuitry is further configured to receive a plurality of communication signals from a plurality of target devices and determine, based on the plurality of communication signals, respective locations of the plurality of target devices and generate wireless power transmission based on the respective locations of the plurality of target devices [Figs. 1 and 3, see also claim 4; i.e. senses signals of multiple devices to determine position and direction to thereby control charge to said devices].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to further modify Kawabata to include detection of multiple signals as taught by Cook for the benefit of enabling directional charging to multiple devices thereby increasing the amount of devices to the user that are able to receive wireless power from the transmitter while still utilizing the efficiency increasing power transfer technique. 

Claim(s) 10 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawabata [US 7,936,095] and Levine [US 2009/0243394] as applied above, and further in view of Weber et al. [US 2008/0238364].
With respect to claims 10 and 20, Kawabata fails to disclose target device authentication information used to dynamically tune the target as claimed. However, Weber teaches a target device authenticator coupled to the communication circuitry and the source power manager circuitry, the par. 0013-0020, 0027, 0031; 28 communicates with 34 to determine power transfer conditions wherein communication between the receiver and transmitter determine resonate frequency parameters to be generated in a dynamic manner].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to further modify Kawabata to include a target authenticator for determining dynamic target resonant frequencies as taught by Weber for the benefit of keeping the wireless power as close as possible to the natural resonant frequency thereby enabling continued power transferring at higher efficiencies. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859